                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

ROSEMARY A. SALERNO,                      )
                                          )
                        Plaintiff,        )
                                          )     Case No. 19-00145-CV-W-BP
     vs.                                  )
                                          )
MPI MANAGEMENT, LLC,                      )
                                          )
                        Defendant.        )


                                     JURY VERDICTS




           Case 4:19-cv-00145-BP Document 142 Filed 10/09/20 Page 1 of 4
Case 4:19-cv-00145-BP Document 142 Filed 10/09/20 Page 2 of 4
Case 4:19-cv-00145-BP Document 142 Filed 10/09/20 Page 3 of 4
Case 4:19-cv-00145-BP Document 142 Filed 10/09/20 Page 4 of 4
